Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of
June 20, 2011 (this “Amendment”), is by and among USEC INC., a Delaware
corporation (“Holdings”), UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (together with Holdings, the “Borrowers”), those Lenders under the
Credit Agreement referred to below which are signatories to this Amendment, and
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent (the
“Administrative Agent”), and amends that certain Third Amended and Restated
Credit Agreement dated as of October 8, 2010 (the “Existing Credit Agreement”
and, as amended by this Amendment, the “Credit Agreement”), among the Borrowers,
the Lenders party thereto, the Administrative Agent and the other financial
institutions named therein as “agents”, “bookrunners” and “arrangers”.
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Existing Credit Agreement as more fully
described herein; and
 
WHEREAS, the Administrative Agent and the Lenders party to this Amendment are
willing to amend the Existing Credit Agreement as provided herein, all subject
to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto hereby agree as follows:
 
1. Capitalized Terms.  Capitalized terms used herein which are defined in the
Existing Credit Agreement have the same meanings herein as therein, except to
the extent that such meanings are amended hereby.
 
2. Amendments to Existing Credit Agreement.  Subject to the satisfaction of the
terms and conditions set forth in Section 4 hereof and in reliance on the
representations set forth in Section 3 hereof, the Existing Credit Agreement is
hereby amended as follows:
 
(a) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the defined term “ACP Expenditure Reduction Period” in its entirety and
replacing such defined term with the following new defined term:
 
“ACP Expenditure Reduction Period” has the meaning assigned to such term in
Section 6.11 hereof.
 
(b) Section 5.01 of the Existing Credit Agreement is hereby amended by deleting
clause (c) of Section  5.01 in its entirety and replacing such clause with the
following new clause (c):
 
“(c)           if, at any time, Availability shall fall below an amount equal to
$100,000,000, then, during the period from the date that Availability fell below
such amount and continuing until the ninetieth (90th) consecutive day on which
Availability exceeds $100,000,000, within thirty (30) days after the end of each
calendar month, unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such month, together with the related unaudited
consolidated statements of income for such month and the portion of Holdings’
fiscal year ended at the end of such month and the related consolidated
statements of cash flows and consolidated changes in shareholders’ equity for
the portion of Holdings’ fiscal year ended at the end of such month and, in
comparative form, the corresponding financial information as at the end of, and
for, the corresponding month of Holdings’ prior fiscal year and the portion of
Holdings’ prior fiscal year ended at the end of such corresponding month, in
each case certified by a Financial Officer of Holdings as presenting fairly in
all material respects the financial position and results of operations and cash
flows of Holdings and its Subsidiaries as at the date of, and for the periods
covered by, such financial statements, in accordance with GAAP consistently
applied (except for the absence of footnotes and subject to year-end
adjustments), in each case subject to normal year-end audit adjustments;”
 
(c) Section 5.01 of the Existing Credit Agreement is hereby further amended by
deleting clause (g) of Section 5.01 in its entirety and replacing such clause
with the following new clause (g):
 
“(g)           within fifteen (15) Business Days after the end of each calendar
month (or, if, at any time, Availability shall fall below an amount equal to
$100,000,000, then, during the period from the date that Availability fell below
such amount and continuing until the ninetieth (90th) consecutive day on which
Availability exceeds $100,000,000, with such greater frequency as the
Administrative Agent shall request, in its Permitted Discretion), (i) a
certificate substantially in the form of Exhibit 5.01(g) hereto (a “Borrowing
Base Certificate”) executed by a Financial Officer of the Borrowers
demonstrating compliance as at the end of each month (or as of the end of such
more frequent period, as applicable) with the Availability requirements, which
shall include a Borrowing Base calculation, inventory designation, an inventory
reconciliation delineating Credit Party owned inventory versus Customer owned
inventory (to the extent included in the determination of the Borrowing Base or
any reserves with respect thereto), and (ii) an aging schedule of Receivables
and a report showing debit and credit adjustments to Receivables, a
reconciliation of Receivables aging to the general ledger, accounts payable
listing and reconciliation of accounts payable listing to the general ledger, a
detailed list of customer liabilities and deferred revenue accounts, a detailed
inventory report, detailed credit insurance coverage by Customer and binding
order backlog information, in each case in form and detail satisfactory to the
Administrative Agent in its Permitted Discretion; provided that in the event
that such Borrowing Base Certificates and reports described in clauses (i) and
(ii) above are required more frequently than monthly, inventory data will not be
required to be reported more frequently than monthly;”
 
    (d) Section 5.04 of the Existing Credit Agreement is hereby amended by
deleting Section 5.04 in its entirety and replacing such Section with the
following new Section 5.04:
 
“SECTION 5.04                                Inspection of Property, Books and
Records.  The Borrowers will keep, and will cause each Restricted Subsidiary to
keep, proper books of record and account reflecting their business and
activities; and will permit, and will cause each Restricted Subsidiary to
permit, upon reasonable notice, representatives of any Lender at such Lender’s
expense to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
senior employees and independent public accountants, all during normal business
hours and as often as may reasonably be desired (but not so as to materially
interfere with the business of the Borrowers or any of their Restricted
Subsidiaries); provided that the Borrowers may, at their option, have one or
more employees or representatives present at any such inspection, examination or
discussion; provided, further, that each of the foregoing shall be subject to
compliance with applicable laws and the Borrowers and their Restricted
Subsidiaries shall not be obligated to provide any information that is
“classified” for reasons of national security or foreign policy, or otherwise
restricted from disclosure under applicable laws or agreements.  At the
Borrowers’ expense, the Administrative Agent (a) shall have the right to audit,
up to two times each fiscal year (provided that (x) if a Default or Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to conduct audits as often as the Administrative Agent may
request in the exercise of its Permitted Discretion and (y) if Availability
shall fall below an amount equal to $100,000,000, then, during the period from
the date that Availability fell below such amount and continuing until the
ninetieth (90th) consecutive day on which Availability exceeds $100,000,000, the
Administrative Agent shall have the right to conduct audits as often as the
Administrative Agent may request in the exercise of its Permitted Discretion),
the existence and condition of the Collateral and to review compliance with the
Financing Documents, (b) shall have the right to retain an inventory appraiser
to appraise the inventory Collateral once each fiscal year (provided that, if a
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to retain appraisers to appraise the
inventory Collateral as often as the Administrative Agent may request in the
exercise of its Permitted Discretion) and (c) shall have the right to obtain
independent reports regarding the uranium markets, including, spot market value
information.  The Borrowers will enter into agreements (in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion) with the
Administrative Agent and PriceWaterhouseCoopers LLP (or such other nationally
recognized independent public accounting firm as may be selected by the
Borrowers and which is reasonably satisfactory to the Administrative Agent in
its Permitted Discretion) providing annual verifications of Customer account
balances and inventory counts in a manner reasonably satisfactory to the
Administrative Agent.”
 
    (e) Section 6.09 of the Existing Credit Agreement is hereby amended by
deleting Section 6.09 in its entirety and replacing such Section with the
following new Section 6.09:
 
“SECTION 6.09                                Minimum Availability.  The
Borrowers shall not permit Availability at any time to be less than the sum of
(a) the Minimum Availability Amount plus (b) $17,500,000.”
 
    (f) Section 6.10 of the Existing Credit Agreement is hereby amended by
deleting Section 6.10 in its entirety and replacing such Section with the
following new Section 6.10:
 
“SECTION 6.10                                Fixed Charge Coverage.  If, at any
time, Availability shall fall below $100,000,000, then during the period
commencing on the first Business Day on which Availability fell below
$100,000,000 and continuing until the ninetieth (90th) consecutive day on which
Availability exceeds $100,000,000 (the “Fixed Charge Applicable Period”), the
Borrowers shall not permit the Fixed Charge Coverage Ratio as of the end of each
fiscal quarter during the Fixed Charge Applicable Period to be less than 1.00 to
1.00 for the period of four consecutive fiscal quarters most recently ended;
provided, however, that
 
(a)           if at any time during the Fixed Charge Applicable Period the
Borrowers are required to provide monthly financial statements to the Lenders
pursuant to Section 5.01(c), the Fixed Charge Coverage Ratio shall be calculated
at the end of each calendar month for the period of twelve consecutive months
then most recently ended; and
 
(b)           a breach of the Fixed Charge Coverage Ratio when so tested during
a Fixed Charge Applicable Period shall not be cured by a subsequent increase of
Availability above the applicable limit set forth above.”
 
    (g) Section 6.11 of the Existing Credit Agreement is hereby amended by
deleting Section 6.11 in its entirety and replacing such Section with the
following new Section 6.11:
 
“SECTION 6.11                                ACP Expenditures.  Notwithstanding
anything to the contrary set forth in this Agreement:
 
(a)           if Availability shall fall below (or, after giving pro forma
effect to any ACP Expenditure and the financing thereof, would fall below) an
amount equal $100,000,000, then during the period commencing on the first
Business Day on which Availability fell below $100,000,000 and continuing until
the sixtieth (60th) consecutive day on which Availability exceeds $100,000,000
(each such period, an “ACP Expenditure Reduction Period”), the Borrowers (i)
shall not permit (A) the aggregate amount of ACP Expenditures (other than ACP
Expenditures made with ACP Specified Grant Proceeds) made in any calendar month
during any ACP Expenditure Reduction Period to exceed $5,000,000 and (B) the
aggregate amount of all ACP Expenditures (other than ACP Expenditures made with
ACP Specified Grant Proceeds) made during any ACP Expenditure Reduction Period
to exceed $25,000,000, and (ii) shall provide a written certification to the
Administrative Agent and the Lenders of the use and purpose of all such ACP
Expenditures in reasonable detail during each ACP Expenditure Reduction Period;
and
 
(b)           the Borrowers shall not make any ACP Expenditures (other than ACP
Expenditures made with ACP Specified Grant Proceeds) if an Event of Default has
occurred and is continuing or would result therefrom.
 
For the avoidance of doubt, the parties hereto acknowledge and agree that
nothing in this Section 6.11 or in any other provision of any Financing Document
shall restrict the ability of the Credit Parties and their Restricted
Subsidiaries to transfer, contribute, spend, invest or otherwise dispose of ACP
Specified Grant Proceeds for activities related to the American Centrifuge
Project.”
 
(h) Section 9.03 of the Existing Credit Agreement is hereby amended by deleting
clause (a)(ii) from Section 9.03 in its entirety and replacing such clause with
the following new clause (a)(ii):
 
“(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination; provided that that up to two field
examinations will be conducted each year unless (x) a Default or Event of
Default shall have occurred and be continuing (in which case there shall be no
limitation on the number or frequency of field examinations) or (y) Availability
shall fall below an amount equal to $100,000,000 (in which case, during the
period from the date that Availability fell below such amount and continuing
until the ninetieth (90th) consecutive day on which Availability exceeds
$100,000,000, there shall be no limitation on the number or frequency of field
examinations);”
 
    (i) Exhibit 5.01(d) of the Existing Credit Agreement is hereby amended by
deleting the existing form of “Schedule A to Compliance Certificate” attached to
Exhibit 5.01(d) in its entirety and replacing such existing form of “Schedule A
to Compliance Certificate” with the new form of “Schedule A to Compliance
Certificate” attached to this Amendment.
 
3. No Default; Representations and Warranties, etc.  Each of the Borrowers
represents and warrants to the Lenders and the Administrative Agent that as of
the date hereof (a) the representations and warranties of the Credit Parties
contained in Article III of the Existing Credit Agreement are true and correct
in all material respects as of the date hereof as if made on such date (except
to extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such date); (b) the Borrowers are in compliance in all material
respects with all of the terms and provisions set forth in the Credit Agreement
and the other Financing Documents to be observed or performed by them
thereunder; (c) no Default or Event of Default has occurred and is continuing;
and (d) the execution, delivery and performance by the Borrowers of this
Amendment (i) have been duly authorized by all necessary corporate and, if
required, shareholder action on the part of the Borrowers, (ii) will not violate
any applicable law or regulation applicable to the Borrowers (except as would
not reasonably be expected to have a Material Adverse Effect) or the
organizational documents of any Borrower, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding on any
Borrower or any of its assets (except as would not reasonably be expected to
have a Material Adverse Effect) and (iv) do not require any consent, waiver or
approval of or by any Person (other than the Administrative Agent and the
Lenders) which has not been obtained.
 
4. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the satisfaction of the following conditions precedent:
 
(a) Counterparts of Amendment:  The Administrative Agent shall have received a
counterpart of this Amendment signed on behalf of the Borrowers and the Required
Lenders and a counterpart of the Ratification of Guarantee attached hereto
signed on behalf of NAC International Inc., as Guarantor (which counterparts may
be delivered by telecopy or electronic transmission of a pdf of a signed
signature page to this Amendment or such Ratification of Guarantee, as
applicable).
 
(b)           First Amendment Fees:  The Borrowers shall have paid the fees
required to be paid by the Borrowers pursuant to that certain First Amendment
Fee Letter dated June 9, 2011 among the Borrowers and the Administrative Agent.
 
5. Miscellaneous.
 
(a) The Borrowers, the Lenders and the Administrative Agent hereby ratify and
confirm the terms and provisions of the Credit Agreement and the other Financing
Documents and agree that, except to the extent specifically amended hereby, the
Credit Agreement, the other Financing Documents and all related documents shall
remain in full force and effect.  Nothing contained herein shall constitute a
waiver of any provision of the Financing Documents.
 
(b) The Borrowers agree to pay all reasonable and documented expenses, including
legal fees and disbursements, incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated thereby.
 
(c) This Amendment may be executed in any number of counterparts (including by
way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.
 
(d) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
[End of Text; Signature Pages Follow]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS:
 
USEC INC.
 
By           /s/ John C.
Barpoulis                                                                    
 
Name: John C. Barpoulis
 
Title:   Sr. VP and CFO
 
UNITED STATES ENRICHMENT CORPORATION
 
By           /s/ John C.
Barpoulis                                                                    
 
Name: John C. Barpoulis
 
Title:   Sr. VP and CFO
 
ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent
 
By:           /s/ Dan
Bueno                                                                    
 
Name: Dan Bueno
 
Title:  Vice President
 
LENDERS:
 
JPMORGAN CHASE BANK, N.A., as Revolving Lender
 
By:           /s/ Dan
Bueno                                                                      
 
Name: Dan Bueno
 
Title:   Vice President
 
WELLS FARGO CAPITAL FINANCE, LLC, as Revolving Lender
 
By:           /s/ Sean
Spring                                                                      
 
Name: Sean Spring
 
Title:   Vice President
 
UBS LOAN FINANCE LLC, as Revolving Lender
 
By:          /s/ Irja R. Otsa                                       /s/ Mary E.
Evans                               
 
Name: Irja R. Otsa                                                Mary E. Evans
 
Title:   Associate Director                                   Associate Director
 
Banking Products                                  Banking Products
 
Services, US                                            Services, US
 
ALLY COMMERCIAL FINANCE LLC, as Revolving Lender
 
By:           /s/ W. Wakefield
Smith                                                                    
 
Name: W. Wakefield Smith
 
Title:   Senior Director
 
NEW ALLIANCE BANK, as Revolving Lender
 
By:           /s/ Michael
Schwartz                                                                    
 
Name: Michael Schwartz
 
Title:   VP, ABL Sr. Portfolio Manager
 
JPMORGAN CHASE BANK, N.A., as Term Lender
 
By:           /s/ Dan
Bueno                                                                    
 
Name: Dan Bueno
 
Title:   Vice President
 
FOOTHILL CLO I, LTD., as Term Lender
 
By:  The Foothill Group, Inc.,
 
       as attorney-in-fact
 
By:           /s/ Dennis
Ascher                                                                    
 
Name: Dennis Ascher
 
Title:   Managing Director
 
HIGHBRIDGE SENIOR LOAN HOLDINGS, L.P., as Term Lender
 
By:  Highbridge Principal Strategies, LLC, its Investment Manager
 
By:           /s/ Kevin
Griffin                                                                    
 
Name: Kevin Griffin
 
Title:   Managing Director
 
HIGHBRIDGE PRINCIPAL STRATEGIES-SENIOR LOAN FUND II, L.P., as Term Lender
 
By:  Highbridge Principal Strategies, LLC, its Investment Manager
 
By:           /s/ Kevin
Griffin                                                                    
 
Name: Kevin Griffin
 
Title:   Managing Director
 
CONTINENTAL CASUALTY COMPANY, as Term Lender
 
By:           /s/ Edward J.
Lavin                                                                    
 
Name: Edward J. Lavin
 
Title:   Assistant Vice President
 
UNITED INSURANCE COMPANY OF AMERICA, as Term Lender
 
By:           /s/ John M.
Boschelli                                                                    
 
Name: John M. Boschelli
 
Title:   Assistant Treasurer
 


 

 
 

--------------------------------------------------------------------------------

 

New Form of
“Schedule A to Compliance Certificate”


SCHEDULE A TO COMPLIANCE CERTIFICATE
 
Financial Covenant Compliance Calculations for the [calendar month][fiscal
quarter][fiscal year] ended [          ]
 
I.  Availability - Section 6.09
         
Minimum Availability required by Credit Agreement:
         
The sum of (a) the greater of (i) 10% of the sum of (A) aggregate Revolving
Commitments of the Revolving Lenders plus (B) outstanding Term Loans and (ii)
$32,500,000 plus (b) $17,500,000
   
 $                       -
   
Actual Availability:
         
A.
The lesser of:
         
i.
The sum of aggregate Revolving Commitments of the Revolving Lenders plus
outstanding Term Loans
 
 $                       -
     
ii.
Borrowing Base (per Certificate dated [          ])
 
 $                       -
     
iii.
Lesser of A(i) and A(ii)
 
 $                       -
     
B.
The sum of:
         
i.
Unpaid principal balance of Revolving Loans and Swingline Loans
 
 $                       -
     
ii.
plusunpaid principal balance of Term Loans
         
iii.
plus accrued interest and accrued and unpaid fees and expenses
 
 $                       -
     
iv.
plus LC Exposure
 
 $                       -
     
v.
minus aggregate undrawn amount of outstanding Letters of Credit that have been
cash collateralized
 
 $                       -
     
vi.
The sum of Lines B(i) through B(vi)
 
 $                       -
                   
Actual Availability (Line A(iii) - Line B(vi))
   
 $                       -
   
In compliance
   
 Yes/No
 
II.  Fixed Charge Coverage Ratio - Section 6.10 1
 
Tested When Fixed Charge Applicable Period is in effect, i.e., the period
commencing on the first Business Day on which Availability falls below
$100,000,000 and continuing until the 90th consecutive day on which Availability
exceeds $100,000,000
   
Fixed Charge Applicable Period in effect
   
 Yes/No
   
If Fixed Charge Applicable Period is in effect, then minimum Fixed Charge
Coverage Ratio required by Credit Agreement
   
 1.00 to 1.00
   
Actual Fixed Charge Coverage Ratio
         
A.
Calculation of Consolidated EBITDA 2
         
i.
Net Income
 
 $                       -
     
ii.
plus Interest Expense
 
 $                       -
     
iii.
plus income tax expense
 
 $                       -
     
iv.
plus depreciation
 
 $                       -
     
v.
plus amortization of intangible assets
 
 $                       -
     
vi.
plus write-down of intangible assets that consist of goodwill
 
 $                       -
     
vii.
plus cash and non-cash extraordinary expenses or non-operating expenses & losses
3
 
 $                       -
     
viii.
plus non-recurring cash closing costs
 
 $                       -
     
ix.
plus ACP Expenditures to the extent (A) set forth on Schedule 1.03 to the Credit
Agreement with respect to any period prior to the Effective Date or (B)
permitted by Section 6.11 with respect to any period on or after the Effective
Date
 
 $                       -
     
x.
minus Cash and non-cash extraordinary or non-operating income & gains
 
 $                       -
     
xi.
Consolidated EBITDA
   
 $                       -
   
B.
Non-Financed Capital Expenditures 2
         
i.
Aggregate amount of Capital Expenditures (other than ACP Expenditures to the
extent (i) set forth on Schedule 1.03 to the Credit Agreement with respect to
any period prior to the Effective Date or (ii) permitted by Section 6.11 with
respect to any period on or after the Effective Date)
 
 $                       -
     
ii.
minus aggregate amount of proceeds from issuance of Equity Interests and
incurrence of Funded Indebtedness (excluding proceeds of Loans and Letters of
Credit and any proceeds from issuance of Equity Interests of Holdings invested
or designated for investment in the ACP Companies) used to finance any Capital
Expenditures
 
 $                       -
     
iii.
Non-Financed Capital Expenditures
   
 $                       -
   
C.
Calculation of Fixed Charges: 4
         
i.
Principal payments on Funded Indebtedness (other than the Revolving Loans)
(whether regularly scheduled payments, prepayments or otherwise) but excluding
payments or prepayments made in connection with the refinancing of such
Indebtedness
 
 $                       -
     
ii.
plus Cash Interest Expense in respect of Funded Indebtedness
 
 $                       -
     
iii.
plus income taxes paid in cash
 
 $                       -
     
iv.
plus dividends and distributions paid in cash by Holdings
 
 $                       -
     
v.
plus payments made in respect of Capital Lease Obligations
 
 $                       -
     
vi.
Fixed Charges
   
 $                       -
                   
Actual Fixed Charge Coverage Ratio ((Line A(xi) - Line B(iii))/Line C(vi))
   
     to 1.00
   
In compliance
   
Yes/No
               
1 Calculated for the period of four consecutive fiscal quarters most recently
ended or, if at a time when monthly financial statements are required to be
delivered pursuant to Section 5.01(c), for the period of twelve consecutive
months then most recently ended.
 
2 Calculated with respect to Holdings and its Subsidiaries, but with respect to
Holdings and its Restricted Subsidiaries from and after the earlier to occur of
(1) the first date on which the American Centrifuge Project has commenced
commercial operations, or (2) the first day of the first period for which
Borrowers are required to deliver the financial statements pursuant to Section
5.01(h) of the Credit Agreement.
 
3 Such cash items added back to Net Income for purposes of this calculation
shall not exceed $10,000,000 for any twelve (12) month period, except that
during the twelve (12) month period in which the Borrowers cease enrichment
operations at the Paducah facility in connection with the transfer of operations
to the new American Centrifuge Facility, all such cash items added back to Net
Income for purposes of this calculation shall not exceed $17,500,000.
 
4 Calculated with respect to Holdings and its Subsidiaries, but with respect to
Holdings and its Restricted Subsidiaries (other than Item C(iii)) from and after
the earlier to occur of (1) the first date on which the American Centrifuge
Project has commenced commercial operations, or (2) the first day of the first
period for which Borrowers are required to deliver the financial statements
pursuant to Section 5.01(h) of the Credit Agreement.
               
III. ACP Expenditures - Section 6.11
       
Tested When an ACP Expenditure Reduction Period is in effect, i.e., the period
commencing on the first Business Day on which Availability falls below
$100,000,000 and continuing until the 60th consecutive day on which Availability
exceeds $100,000,000
   
Monthly Aggregate ACP Expenditures
         
Maximum permitted in any calendar month during an ACP Expenditure Reduction
Period ($5,000,000)
   
 $                       -
   
Highest actual ACP Expenditures 5 for any calendar month during such ACP
Expenditure Reduction Period
   
 $                       -
   
In compliance
   
Yes/No
   
Aggregate ACP Expenditures
         
Maximum aggregate ACP Expenditures permitted during any ACP Expenditure
Reduction Period ($25,000,000)
   
 $                       -
   
Actual aggregate ACP Expenditures 5 made during such ACP Expenditure Reduction
Period
   
 $                       -
   
In compliance
   
Yes/No
               
5 ACP Specified Grant Proceeds and ACP Expenditures made with ACP Specified
Grant Proceeds are disregarded and do not constitute ACP Expenditures for
purposes of the calculation of ACP Expenditures under Section 6.11 of the Credit
Agreement
 


 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTEE
 
The undersigned Guarantor hereby acknowledges and consents to the foregoing
First Amendment to Third Amended and Restated Credit Agreement (the “First
Amendment”) among USEC Inc. (“Holdings”), United States Enrichment Corporation
(together with Holdings, the “Borrowers”), those Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (the
“Administrative Agent”), confirms that the obligations of the Borrowers under
the Credit Agreement (as such term is defined in the First Amendment) constitute
“Guaranteed Obligations” guarantied by and entitled to the benefits of the Third
Amended and Restated Guarantee dated as of October 8, 2010 executed and
delivered by the Guarantor (the “Guarantee”), agrees that the Guarantee remains
in full force and effect and ratifies and confirms all of its obligations
thereunder.  Capitalized terms used but not otherwise defined herein shall have
the meanings attributed to them in the Guarantee.
 
GUARANTOR:
 
NAC INTERNATIONAL INC.
 
By:           /s/ Kent S. Cole                                              
Name: Kent S. Cole
Title:   President

 
 

--------------------------------------------------------------------------------

 
